The opinion of the Court was delivered by
Mr. Justice Gary.
The facts in this case are fully stated in the decree of his Honor, Judge Norton, which will be incorporated in the report of the case. Appellants’ first and second exceptions are as follows:
1. “Because his Honor erred in holding, according to the evidence, that Bliza J. Peeples did not for value convey the premises in dispute to W. J. Peeples, the grantor of the defendant.
2. “Because his Honor erred in holding, according to the evidence, that W. J. Peeples did not hold possession adversely to Bliza J. Peeples, and 'that the statutory bar was not complete by reason of the coverture of Bliza J. Peeples.”
The findings of fact of which these exceptions complain grew out of the issues raised by the defendant, Cummings, who set up title in himself, and pleaded the statute of limitations, both of which are purely legal in their nature.
1 The findings of fact upon such issues cannot be reviewed by this Court. Columbia W. P. Co. v. Columbia St. R. L. & P. Co., 42 S. C., 488. These exceptions are overruled.
2 The third exception is too general for consideration, as has repeatedly been held by this Court.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.